 Case 4:21-cv-10103-MFL-RSW ECF No. 6, PageID.34 Filed 04/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ERIC JAMES BRANDEL, #421441,

                       Plaintiff,                      Case No. 21-cv-10103
                                                       Hon. Matthew F. Leitman
v.

MDOC, et al.,

                 Defendants.
______________________________________________________________________/

                                      JUDGMENT

      The above-entitled matter having come before the Court on a civil rights complaint,

the Honorable Matthew F. Leitman, United States District Judge, presiding, and in

accordance with the opinion and order entered on this date;

      It is ordered and adjudged that the civil rights complaint is DISMISSED WITHOUT

PREJUDICE.

                                          KINIKIA ESSIX
                                          CLERK OF COURT


                                    By:   s/Holly A. Monda
                                          Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: April 1, 2021
Flint, Michigan
